DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Status of Claims 
Claim(s) 1-8 & 10-12 are pending in the application. Claim 19 has been added. Clam 9 has been canceled. The previous rejection under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakic (US 2016/0338542).
As Per Claim 1, Lakic discloses an elongated rod [Fig. 1, #10] having a handle portion Fig. 1B, #20 and a skewer portion [Fig. 1B, #12]; and 
a raised protrusion [Fig. 1B, #40], the raised protrusion [Fig. 1B, #40] having a first circumferential dimension [refer to annotated Fig. 1B, #I below]; 

    PNG
    media_image2.png
    256
    287
    media_image2.png
    Greyscale


the handle portion connected [Fig. 1B, #20] to the raised protrusion [Fig. 1B, #40] at a first connection point on a first side of the raised protrusion [refer to annotated Fig. 1b, A below], the first connection point having a second circumferential dimension [refer to annotated Fig. 1b #II below] and the skewer portion [Fig. 1B, #12] connected to the raised protrusion [Fig. 1b, #40] at a second connection point on a second side of the raised protrusion [refer to annotated Fig. 1b, #B below], the second connection point [Fig. 1b, #B below] having a third circumferential dimension [refer to annotated Fig. 1b, #III below] that has a second dimension [refer to annotated Fig. 1b, #B below], the first circumferential dimension [Fig. 1B, #I] being larger than the third circumferential direction [Fig. 1b, #III] and the third circumferential direction being larger than the second circumferential dimension [Fig. 1b, #II]

    PNG
    media_image3.png
    778
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    472
    256
    media_image4.png
    Greyscale

wherein the skewer portion [Fig. 1b, #12] comprises a plurality of raised longitudinal fins running the length of the skewer portion [see annotated Fig. 1b, I, II & III], the fins [see annotated Fig. 1b, I, II & III], being of sufficient size to engage a food or non-food item and prevent the item from rotating about the axis of the skewer portion [Claim 1, Lines 1-3], 
wherein the handle portion [Fig. 1B, #20] comprises a surface pattern [Fig. 1, #50], the surface pattern covering at least a portion of the circumference of the handle portion [Fig. 1, #50], and
 wherein the handle portion [Fig. 1b, #20] terminates in a tapered tip for facilitating the insertion of the handle portion into a support platform or base [Fig.1, #16], and 
wherein the first connection point on the first side of the raised protrusion is configured to operate as a rupture point. [Fig, 1B, #A above; it is inherent that so long as a user applies enough force to the raised protrusion, a point of rupture would be created. Furthermore, it is not clear as to how a raised protrusion is said to operate as a rupture point, considering the fact that a rupture point would be a groove/recess/notch ect. to allow for the skewer to be readily broken as opposed to excess raised material.] 


    PNG
    media_image5.png
    227
    279
    media_image5.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-8 & 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakic (US 2016/0338542) in further view of Dong (KR 20040079877). 
As Per Claim 2, Lakic discloses a sharpened tip [Fig. 2, #12; Par. 11, Lines 1-4; the reference discloses that the “retention portion” (tip) is beveled. The examiner is interpreting said beveled tip to be a sharpened tip] disposed at an end of the skewer potion opposite the raised protrusion [Fig. 1, #40]; and 
Lakic does not discloses the skewer portion further comprises one or more additional rupture points each additional rupture point being located in a groove between two adjacent longitudinal fins.
Dong, much like Lakic, pertains to a food skewer having cut portions and ring shaped protrusion. 
Dong discloses the skewer portion further comprises one or more additional rupture points [Claim 1, Lines 3-4], each additional rupture point being located in a groove between two adjacent longitudinal fins [Claim 1, Lines 3-4]. 
Dong discloses the benefits of the rupture points in that the skewer can be cut if bending with a predetermined force or more occurs at said locations [Claim 1, Lines 3-4] to prevent a waste of resources. [Par. 3, Lines 5-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the skewer as taught by Lakic in view of the rupture points as taught by Dong to further include one or more additional rupture points each additional rupture point being located in a groove between two adjacent longitudinal fins to prevent a waste of resources. [Par. 3, Lines 5-7]
As Per Claim 3, Lakic discloses all limitations of the invention except the skewer portion further comprises between two and six rupture points.
Dong, much like Lakic, pertains to a food skewer having cut portions and ring shaped protrusion. 
Dong discloses the skewer portion further comprises between two and six rupture points. [Fig. 2, #11]
Dong discloses the benefits of the rupture points in that the skewer can be cut if bending with a predetermined force or more occurs at said locations [Claim 1, Lines 3-4] to prevent a waste of resources. [Par. 3, Lines 5-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the skewer as taught by Lakic in view of the rupture points as taught by Dong to further include the skewer portion further comprises between two and six rupture points to prevent a waste of resources. [Par. 3, Lines 5-7]
As Per Claim 4, Lakic discloses the skewer portion comprises three to six longitudinal fins [see annotated Fig. 1B, I,II & III; the application defines “fins” as being “the cross-section of the top skewer portion 30 is uniquely formed in the shape of a "+ ," which includes longitudinal fins…” (Par. 40, Line 1). The cross section of the skewer portion as disclosed by the reference displays said “+” being comprised of longitudinal fins (I, II & III)] 
As Per Claim 5, Lakic discloses the skewer portion [Fig. 1B, #12] comprises at a sharpened tip at an end of the skewer portion opposite the raised protrusion [Fig. 1B, #40] to allow easy insertion of the tip into the food or non-food item. [Claim 1, Lines 1-3]
As Per Claim 6, Lakic discloses the skewer portion [Fig. 1B, #12] has a length that is shorter than that of the handle portion. [Fig. 1B, #40]
As Per Claim 7, Lakic does not explicitly disclose the handle portion encompasses between 60 and 70% of the length. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and the device having claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. [Refer to MPEP § 2144 ‘Legal Precedent as Source of Supporting Rationale’ [R-08.2017](IV)(A)] 
Therefore, the claim as recited is deemed unpatentable as it would have been obvious to one with ordinary skill in the art to modify the handle for the handle portion to encompass between 60-70% of the length as the only difference between Lakic and the claimed device is a recitation of relative dimensions. 
As Per Claim 8, Lakic discloses the raised protrusion comprises a raised circular shoulder [Fig. 1B, #40], the raised circular shoulder serving to prevent the item from sliding down the length of the skewer. [Par. 37, Lines 2-4] 
As Per Claim 11, Lakic discloses the skewer is manufactured from plastic, wood, metal, or a combination thereof. [Par. 30, Lines 1-5]
As Per Claim 12, Lakic discloses a cross section of the skewer portion has a cross-shaped pattern, Y-shaped pattern, or a star-shaped pattern. [Fig. 1B, #12] 
As Per Claim 13, Lakic discloses a circular shoulder [Fig. 1b, #40];
 a handle portion [Fig. 1B, #20]; and
 a skewer portion [refer to annotated Fig. 1b, #A below] having an axis [Fig. 1b, #60], the skewer portion comprising:
 a tip [Fig. 1b, #12] disposed at a first end of the skewer portion [refer to annotated Fig. 1, #A below], the circular shoulder disposed at a second end of the skewer potion [Fig. 1b, #A below[] and 
a plurality of raised longitudinal fins disposed between the tip and the circular shoulder [refer to annotated Fig. 1b, #I, #II & #III below], the fins being of sufficient size to engage a food or non-food item and prevent the item from rotating about the axis of the skewer portion [Fig. 1a, #6]; 
Lakic does not disclose a rupture point disposed between the tip and the circular shoulder, the rupture point being disposed in a raise longitudinal fin of the plurality of raised longitudinal fins nearer the circular shoulder than the tip. 

    PNG
    media_image6.png
    931
    358
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    227
    279
    media_image5.png
    Greyscale

Dong, much like Lakic, pertains to a food skewer having cut portions and ring shaped protrusion. 
Dong discloses a rupture point [refer to annotated Fig. 2, #A below] disposed between the tip [refer to annotated Fig. 1, #B below] and the circular shoulder [refer to annotated Fig. 2, #C below], the rupture point being in a raise longitudinal fin [Fig. 2, #13]of the plurality of raised longitudinal [Fig. 2, #13] fins disposed nearer the circular shoulder [refer to annotated Fig. 2, #C below], than the tip. [refer to annotated Fig. 1, #B below]

    PNG
    media_image7.png
    232
    734
    media_image7.png
    Greyscale

Dong discloses the benefits of the rupture points in that the skewer can be cut if bending with a predetermined force or more occurs at said locations [Claim 1, Lines 3-4] to prevent a waste of resources. [Par. 3, Lines 5-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the skewer as taught by Lakic in view of the rupture points as taught by Dong to further include a rupture point 
As Per Claim 14, Lakic discloses all limitations of the invention except wherein the rupture point is a first rupture point, the skewer further comprising a second rupture point disposed between the tip and the circular shoulder. 
Dong, much like Lakic, pertains to a food skewer having cut portions and ring shaped protrusion. 
Dong discloses the rupture point is a first rupture point [refer to annotated Fig. 2, #A below], the skewer further comprising a second rupture point [Fig. 11, #11] disposed between the tip and the circular shoulder. [refer to annotated Fig. 1, #A & #B below]

    PNG
    media_image7.png
    232
    734
    media_image7.png
    Greyscale

Dong discloses the benefits of the rupture points in that the skewer can be cut if bending with a predetermined force or more occurs at said locations [Claim 1, Lines 3-4] to prevent a waste of resources. [Par. 3, Lines 5-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the skewer as taught by Lakic in view of the rupture points as taught by Dong to further include wherein the rupture point is a first rupture point, the skewer further comprising a second rupture point disposed between the tip and the circular shoulder to prevent a waste of resources. [Par. 3, Lines 5-7] 
As Per Claim 15, Lakic discloses wherein the circular shoulder [Fig. 1b, #40] comprises a first circumferential dimension [Fig. 1b, #I below], and
 it is inherent that so long as a user applies enough force to the raised protrusion, a point of rupture would be created. Furthermore, it is not clear as to how a raised protrusion is said to operate as a rupture point, considering the fact that a rupture point would be a groove/recess/notch ect. to allow for the skewer to be readily broken as opposed to excess raised material.]  

    PNG
    media_image3.png
    778
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    472
    256
    media_image4.png
    Greyscale

As Per Claim 16, Lakic discloses all limitations of the invention except wherein the rupture point allows the skewer to break easily when sufficient force is exerted on an end of the skewer to prevent (i) injury to a person or (ii) damage to the item.  
Dong, much like Lakic, pertains to a food skewer having cut portions and ring shaped protrusion. 
Dong discloses the rupture point [Fig. 2, #11] allows the skewer to break easily when sufficient force is exerted on an end of the skewer [Claim 1, Lines 3-5] to prevent (i) injury to a person or (ii) damage to the item.  [it is inherent that the rupture point as disclosed by Dong is capable of performing the recited functions, as structurally it operates the same as the rupture point as claimed see MPEP § 2114(II)]
Dong discloses the benefits of the rupture points in that the skewer can be cut if bending with a predetermined force or more occurs at said locations [Claim 1, Lines 3-4] to prevent a waste of resources. [Par. 3, Lines 5-7] 

As Per Claim 17, Lakic discloses all limitations of the invention except wherein a cross section of the rupture point is selected from the group consisting of square, circle, rectangle.
Dong, much like Lakic, pertains to a food skewer having cut portions and ring shaped protrusion. 
Dong discloses a cross section of the rupture point is selected from the group consisting of square, circle, rectangle. [Fig. 2, #11] 
Dong discloses the benefits of the rupture points in that the skewer can be cut if bending with a predetermined force or more occurs at said locations [Claim 1, Lines 3-4] to prevent a waste of resources. [Par. 3, Lines 5-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the skewer as taught by Lakic in view of the rupture points as taught by Dong to further a cross section of the rupture point is selected from the group consisting of square, circle, rectangle to prevent a waste of resources. [Par. 3, Lines 5-7]
As Per Claim 18, Lakic a plurality of raised longitudinal [refer to annotated Fig. 1b, #I, #II & #III below] 

    PNG
    media_image5.png
    227
    279
    media_image5.png
    Greyscale

Lakic does not disclose the second rupture point is located in a groove between two of the plurality of raised longitudinal fins. 
Dong, much like Lakic, pertains to a food skewer having cut portions and ring shaped protrusion. 
Dong discloses the second rupture point is located in a groove [Fig. 1, #11]. 
Dong discloses the benefits of the rupture points in that the skewer can be cut if bending with a predetermined force or more occurs at said locations [Claim 1, Lines 3-4] to prevent a waste of resources. [Par. 3, Lines 5-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the skewer with raised longitudinal fins as taught by Lakic in view of the rupture points as taught by Dong to further include the rupture point is located in a groove between two of the plurality of raised longitudinal fins to prevent a waste of resources. [Par. 3, Lines 5-7] 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lakic (US 2016/0338542) in view of Dong (KR 20040079877) in further view of Willford (US 7219936) 
As Per Claim 10, Lakic discloses all limitations of the invention except the surface pattern covers the entire circumference of the handle portion. 
Willford, much like Lakic, pertains to a hand-held rotisserie. [abstract] 
Willford discloses the surface pattern covers the entire circumference of the handle portion. [Fig. 4, #6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a pattern as taught by Lakic in further view of the pattern of the handle portion as taught by Willford to further include the surface pattern covers the entire circumference of the handle portion to improve the aesthetic appearance of the skewer. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lakic (US 2016/0338542) in view of Gentry (US 2014/0138968)
As Per Claim 19, Lakic discloses all limitations of the invention except wherein the handle portion and the skewer portion are formed as distinct pieces and assembled into the skewer. 
Gentry, much like Lakic, pertains to a flexible skewer system. 
Gentry discloses wherein the handle portion [Fig. 17, #150] and the skewer portion [Fig. 17, #132] are formed as distinct pieces and assembled into the skewer. [Par. 70; “…The removable handle is configured to be selectively being attachable to the food stop/connector 120…”; the reference clearly shows that the handle is removable, and thus, is a distinct piece and assembled with the other components (skewer portion; 132 & food stop/connector; 120) to form the skewer. 
Gentry discloses the benefits of the handle portion and skewer portion being formed as distinct pieces in that the skewer can be carried with ease and comfort during and after cooking. [Par. 71] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the skewer as taught by Lakic in view of the skewer and handle portions as taught by Gentry to further include the handle portion and the skewer portion are formed as distinct pieces and 
Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakic (US 2016/0338542) in view of Mayfield (US 5355778)
As Per Claim 20, Lakic discloses comprises the handle portion comprises a tapered tip [Fig. 1A, #16]
Lakic does not disclose the tapered tip having a hollow internal core.
Mayfield, much like Lakic, pertains to a handheld rotatable food apparatus. [abstract] 
Mayfield discloses the handle portion having a hollow internal core.  [Col. 3, Lines 9-12; “…In the preferred embodiment the handle sections 20, 22, 24 are hollow,…”] 
Mayfield discloses the benefits of the handle portion having a hollow internal core in that it alleviates danger to the user from poking. [Col. 1, Lines 30-33]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the handle portion as taught by Lakic in view of the handle as taught by Mayfield to further include the tapered tip having a hollow internal core to alleviates danger to the user from poking. [Col. 1, Lines 30-33]
Claim(s) 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lakic (US 2016/0338542) in further view of Dong (KR 20040079877) in further view of Mayfield (US 5355778)
As Per Claim 21, Lakic discloses comprises the handle portion comprises a tapered tip [Fig. 1A, #16]
Lakic does not disclose the tapered tip having a hollow internal core.
Mayfield, much like Lakic, pertains to a handheld rotatable food apparatus. [abstract] 
Mayfield discloses the handle portion having a hollow internal core.  [Col. 3, Lines 9-12; “…In the preferred embodiment the handle sections 20, 22, 24 are hollow,…”] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the handle portion as taught by Lakic in view of the handle as taught by Mayfield to further include the tapered tip having a hollow internal core to alleviates danger to the user from poking. [Col. 1, Lines 30-33]
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but are not persuasive. 
Applicant asserts that Lakic does not disclose “first connection point on the first side of the raised protrusion [that] is configured to operate as a rupture point” and that Lakic fails to teach a rupture point altogether.
Furthermore, the applicant asserts that Dong fails to teach, disclose, or suggest the rupture point is “disposed in a raise longitudinal fin”. 
The examiner respectfully disagrees. The newly amended claims merely require that a first connection point on the first side of the raised protrusion is smaller than a second connection point on a second side of the raised protrusion and smaller than the “circumferential direction” of the protrusion itself, that has been explained thoroughly above and the annotated figure used has been reproduced below for further clarity.  

    PNG
    media_image4.png
    472
    256
    media_image4.png
    Greyscale

Essentially, the first side must be smaller in circumference than the protrusion [Fig. 1, #I above] and the second connecting region [Fig. #III above] which has been shown above. As discussed in the interview, 02/18/2021, more structural limitation with regards to what exactly is a rupture point would be needed in order to overcome the previous rejection(s)/interpretation(s), which the claims has not been amended to include such language.
The examiner would also like to include the discussion of the “rupture point”, as discussed in previous arguments, as it proves to relevant to applicant’s current arguments. 
 As seen in applicant’s figure below, the rupture point (36) appears to be a notch, which can take a multitude of shapes as further discloses in the claims and specification [par. 43], on the skewer. It is unclear as to how a raised protrusion would be able to operate as a rupture point, considering that the protrusion, by mere definition of a protrusion, is an elevated portion of material of the skewer that would not be able to accommodate the rupture point as shown in the figure. Therefore, as it is unclear to how the protrusion would operate as a rupture point, the examiner maintains the previous 

    PNG
    media_image8.png
    496
    737
    media_image8.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761      

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726